DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 12/09/2021.
	Claims 1-7, 9-11, and 13-18 are pending.
	Claims 9, 11, 13-14, and 18 are withdrawn as being directed to non-elected groups or species.
	Claims 1-7, 10, and 15-17 are currently under consideration to the extent that they read upon Applicant’s elected species.
	NOTE Applicant elected:
The caplet and shell structure of claim 1,
The adhesive between the caplet and shells of claim 1,
The land interposed between the top and bottom faces of the caplet and extends along a perimeter of the caplet on a plane parallel to the caplet length axis as recited in claim 1, and greater than 5% of the external surface area of the caplet as recited in claim 4,
The adhesive comprising sucrose in an amount of 0.6 to 4% by weight of the caplet,
The absence of indicia, 
The absence of locking recesses and/or protrusions

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC §112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites that “the adhesive area (Ar) is greater than from 15% to 25% of the total external surface area of the caplet.” It is unclear if the “greater than from” is meant to be inclusive to just the 15% or if it is intended to modify a range of 15% to 25%. If the first interpretation is intended language such as “in a range of from greater than 15% up to 25%” would be a better way of articulating said limitation if there is sufficient support in the instant specification and claims as originally filed. For the sake of compact prosecution, the second interpretation is being evaluated for art purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry et al (US 2008/0102116)(IDS Reference).
Perry teaches a caplet comprising first and second ends and a middle region that extends between the first and second ends with a land interposed between top and bottom faces and extending a long a perimeter of the caplet on a plane parallel to a caplet length axis (see entire document for instance, Figure 1).  Perry teaches an adhesive is a pharmaceutically acceptable adhesive can be spray coated on the interior of the capsule (see for instance, [0024] and claim 39) and further teaches that the adhesive can be gelatin (see for instance, claim 40).  Therefore, since claim 40 of Perry limits claim 39, non-gelatin adhesives are also directly envisioned.  It is noted that the last paragraph of the instant specification recites:
The dimensions and values disclosed herein are not to be understood as being strictly limited to the exact numerical values recited. Instead, unless otherwise specified, each15 such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value.

It is noted that the structure and adhesive of Perry appear to perform the same functions (tamperproofing) as are instantly claimed, and therefore, based on the specification, appear to meet the limitations of the instant claims to the extent that their functional aspects are articulated in the specification.  There does not appear to be a subcoating required by Perry. It is noted that the function of the dimensions of the caplet and the locations and amount of the adhesive are not articulated in the instant specification apart from the ultimate achievement of creating a tamperproof capsule.  Since the prior art teaches that their composition is tamperproof, and the dimensions and amounts are not deemed strictly limited, the prior art reads on the instantly claimed limitations.  

Claim(s) 1-7, 10, and 15-17 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittwer et al (US 4539060)(IDS Reference).
	Wittwer teaches a tamperproof capsule shell that is internally coated with an adhesive, wherein the adhesive is taught as being selected from the group that includes sucrose (see entire document, for instance, Figure 4 and page 7, lines 22-25).  The capsule is 
The dimensions and values disclosed herein are not to be understood as being strictly limited to the exact numerical values recited. Instead, unless otherwise specified, each15 such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value.

It is noted that the structure and adhesive of Wittwer appear to perform the same functions (tamperproofing) as are instantly claimed, and therefore, based on the specification, appear to meet the limitations of the instant claims to the extent that their functional aspects are articulated in the specification. The adhesive does not require the presence of gelatin.  The composition does not require a subcoating.  It is noted that the function of the dimensions of the caplet and the locations and amount of the adhesive are not articulated in the instant specification apart from the ultimate achievement of creating a tamperproof capsule.  Since the prior art teaches that their composition is tamperproof, and the dimensions and amounts are not deemed strictly limited, the prior art reads on the instantly claimed limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 10, and 15-17 (all claims currently under consideration is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al (US 2008/0102116) in view of Wittwer et al (US 4539060) (Both IDS References).
	Perry teaches a caplet comprising first and second ends and a middle region that extends between the first and second ends with a land interposed between top and can be gelatin (see for instance, claim 40).  Therefore, since claim 40 of Perry limits claim 39, non-gelatin adhesives are also directly envisioned.  It is noted that the last paragraph of the instant specification recites:
The dimensions and values disclosed herein are not to be understood as being strictly limited to the exact numerical values recited. Instead, unless otherwise specified, each15 such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value.

It is noted that the structure and adhesive of Perry appear to perform the same functions (tamperproofing) as are instantly claimed, and therefore, based on the specification, appear to meet the limitations of the instant claims to the extent that their functional aspects are articulated in the specification.  There does not appear to be a subcoating required by Perry. It is noted that the function of the dimensions of the caplet and the locations and amount of the adhesive are not articulated in the instant specification apart from the ultimate achievement of creating a tamperproof capsule.  Since the prior art teaches that their composition is tamperproof, and the dimensions and amounts are not deemed strictly limited, the prior art reads on the instantly claimed limitations.  
	Perry does not directly teach that the adhesive is Applicant’s elected sucrose.
	Wittwer teaches a capsule adhesive, wherein the adhesive is taught as including sucrose (see entire document, for instance, column 7, lines 22-25).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize sucrose as the pharmaceutically acceptable adhesive of Perry.  One would have been motivated to do so since Perry teaches that any pharmaceutically acceptable adhesive can be utilized, wherein Wittwer teaches that sucrose is a useful adhesive for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611